


Exhibit 10.28


AMENDMENT TO EMPLOYMENT AGREEMENT


THIS AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”) is made as of the ____
day of ____ 2007, by and between Burlington Coat Factory Warehouse Corporation,
a Delaware corporation (the “Company”), and ____________________ (“Executive”).


WHEREAS, the Company and the Executive entered into an EMPLOYMENT AGREEMENT
dates as of ______________ (the “Employment Agreement”); and


WHEREAS, the Company and the Executive desire to amend the Employment Agreement
on the terms and conditions hereinafter set forth;


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are acknowledged, the parties hereto agree as follows:


1.  Section 1, Definitions, of the Employment Agreement is hereby amended to add
the following to the end of the definition of “Good Reason”:


“; provided, however, no condition enumerated in the preceding shall be deemed
to be “Good Reason” unless within thirty (30) days of the initial existence of
such condition, Executive shall have given the Company written notice thereof
specifically describing the condition giving rise to “Good Reason” and allowing
the Company a period of at least thirty (30) days from the date of receipt of
the notice to remedy such condition.  Notwithstanding the foregoing, in no event
will a condition give rise to “Good Reason” hereunder unless within ten (10)
days after the expiration of the period provided in the Executive’s notice for
the Company to remedy said condition but in no event later than one hundred and
twenty (120) days initial existence of said condition, Executive shall have
actually terminated his employment with the Company by giving written notice of
resignation for failure of the Company to remedy such condition.


2.  The following Subsection (g) is hereby added to the Section 4 of the
Employment Agreement:


“(g)  Notwithstanding anything herein to the contrary, if, at the time any
payment is payable to Executive pursuant to the provisions of Section 4(b)(i)
above as a result of Executive’s “separation from service” (within the meaning
of Section 409A of the Internal revenue Code of 1986, as amended (the “Code”)
and the regulations promulgated thereunder, the Company or any company in the
affiliate group in which the Company’s financial statements are consolidated in
accordance with generally accepted accounting principles has a class of equity
securities traded on an established domestic or foreign securities market or
otherwise including, without limitation, trading on an American exchange only as
American Depositary receipts (“ADR’S”) and Executive is designated a “specified
person” (as such term is defined in Section 409A of the Code and the regulations
promulgated thereunder) on a list prepared by the Company periodically pursuant
to Section 409A of the Code and the regulations promulgated thereunder, then
during the six month period from and after the date of Executive’s “separation
from service” the amount payable to Executive pursuant to the provisions of
Section 4(b)(i) of the Employment Agreement shall not exceed the lesser of (x)
two times Executive’s annual base compensation or (y) two times the amount
determined pursuant to Section 401(a)(17) of the Code, and any excess amount
which accrues to Executive during such period shall be withheld during such
period and paid to Executive in a lump sum upon the expiration of six months
after the date of “separation from service” (or , if earlier than the end of
such six month period, upon Executive’s death).  Any further amounts payable to

 
 

--------------------------------------------------------------------------------

 

Executive pursuant to Section 4(b)(i) thereafter accruing shall be paid on their
scheduled payment dates.”


3.  Except as modified or amended hereby or inconsistent herewith, the
Employment Agreement is hereby confirmed and ratified.


IN WITNESS WHEREOF, the parties have executed this Amendment on the day and year
first above written.




BURLINGTON COAT FACTORY WAREHOUSE CORPORATION
 
By:
   
Name:
 
Title:
   
EXECUTIVE:
   
Name:
   








 
2

--------------------------------------------------------------------------------

 
